FILED
                             NOT FOR PUBLICATION                            JUN 22 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TAEK SANG YOON,                                  No. 07-55102

               Plaintiff - Appellant,            D.C. No. CV-05-01101-H

  v.
                                                 MEMORANDUM *
N. J. ARNETT, Teacher of ESL (B-Yard;
et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                       for the Southern District of California
                      Marilyn L. Huff, District Judge, Presiding

                               Submitted May 25, 2010 **

Before:        CANBY, THOMAS and W. FLETCHER, Circuit Judges.

       Taek Sang Yoon, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging discriminatory



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                                 07-55102
harassment, retaliation and deliberate indifference to his safety. We have

jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal under

28 U.S.C. § 1915(e)(2) for failure to state a claim, Huftile v. Miccio-Fonseca, 410

F.3d 1136, 1138 (9th Cir. 2005), and we affirm.

      The district court properly dismissed Yoon’s claims that he was harassed

based on his racial or ethnic identity because Yoon has failed to allege facts raising

an inference that defendants acted with a discriminatory purpose. See Lee v. City

of Los Angeles, 250 F.3d 668, 687 (9th Cir. 2001) (“Discriminatory

purpose . . . implies more than intent as volition or intent as awareness of

consequences. It implies that the decisionmaker . . . selected or reaffirmed a

particular course of action at least in part because of, not merely in spite of, its

adverse effects upon an identifiable group.”) (citations and internal quotation

marks omitted).

      The district court properly dismissed Yoon’s Eighth Amendment claim

because his allegations do not establish that defendants were deliberately

indifferent to his safety. See Farmer v. Brennan, 511 U.S. 825, 835-39, 843 (1994)

(explaining that a prison official is not liable for failing to protect one inmate from

another unless the prisoner shows that he was housed under conditions that posed a




                                            2                                      07-55102
substantial risk of serious harm, and that the prison official acted with deliberate

indifference to the prisoner’s safety).

       The district court properly dismissed Yoon’s retaliation claims. Yoon

alleged no facts to establish that his transfer from one prison yard to another, or his

celling with particular individuals, were adverse actions, nor that his First

Amendment activity motivated the two teachers who allegedly harassed him. See

Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (holding that for a

retaliation claim to be viable, a prisoner must allege, inter alia, that a state actor

took adverse action against him because of his protected conduct).

       The district court also properly dismissed any access to courts claim Yoon

sought to allege because Yoon failed to identify any actual injury he suffered as a

result of defendants’ conduct. See Lewis v. Casey, 518 U.S. 343, 351-53 (1996).

Finally, the district court properly dismissed any due process claim Yoon sought to

allege based on defendants’ alleged failure to respond to, and interference with,

Yoon’s administrative grievances, because he has no due process right to the

handling of grievances in any particular manner. See Mann v. Adams, 855 F.2d

639, 640 (9th Cir. 1988) (order).

       Yoon’s renewed motion for default judgment is denied; defendants were not

served in this matter and therefore were not required to file an answering brief.


                                             3                                     07-55102
Yoon’s request for appointment of counsel is denied.

Yoon’s remaining contentions are unpersuasive.

AFFIRMED.




                                  4                    07-55102